 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH L. CRAY,                                    No. 1:19-cv-01641-DAD-EPG (PC)
12                       Plaintiff,                      ORDER RE: STIPULATION FOR
                                                         VOLUNTARY DISMISSAL OF THE ENTIRE
13            v.                                         ACTION WITH PREJUDICE
14    F. CORREIA,                                        (ECF No. 45)
15                       Defendant.
16

17          On May 21, 2021, the remaining parties, Plaintiff Joseph L. Cray and Defendant F.

18   Correia, filed a joint stipulation for voluntary dismissal of the entire action with prejudice. (ECF

19   No. 45). In light of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P.

20   41(a)(1)(A)(ii), and has been dismissed with prejudice and without an award of costs or attorneys’

21   fees. Accordingly, the Clerk of Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     May 24, 2021                                  /s/
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
